Webb County Appraisal
                                                                   District and United
                                                                 Independent School /s



                         Fourth Court of Appeals
                               San Antonio, Texas
                                    November 3, 2014

                                  No. 04-14-00343-CV

                     EXLP LEASING LLC and EES Leasing LLC,
                                  Appellants

                                            v.

    WEBB COUNTY APPRAISAL DISTRICT and United Independent School District,
                             Appellees

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2013-CV-8000073-D4
                       Honorable Oscar J Hale, Jr., Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on December 17, 2014.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court